
	
		II
		110th CONGRESS
		1st Session
		S. 885
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 14, 2007
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure and foster continued patient
		  safety and quality of care by making the antitrust laws apply to negotiations
		  between groups of independent pharmacies and health plans and health insurance
		  issuers in the same manner as such laws apply to collective bargaining by labor
		  organizations under the National Labor Relations Act.
	
	
		1.Short titleThis Act may be cited as the
			 Community Pharmacy Fairness Act of
			 2007.
		2.Application of the antitrust laws to
			 independent pharmacies negotiating with health plans
			(a)In generalAny independent pharmacies who are engaged
			 in negotiations with a health plan regarding the terms of any contract under
			 which the pharmacies provide health care items or services for which benefits
			 are provided under such plan shall, in connection with such negotiations, be
			 entitled to the same treatment under the antitrust laws as the treatment to
			 which bargaining units which are recognized under the National Labor Relations
			 Act are entitled in connection with such collective bargaining. Such a pharmacy
			 shall, only in connection with such negotiations, be treated as an employee
			 engaged in concerted activities and shall not be regarded as having the status
			 of an employer, independent contractor, managerial employee, or
			 supervisor.
			(b)Protection for good faith
			 actionsActions taken in good
			 faith reliance on subsection (a) shall not be the subject under the antitrust
			 laws of criminal sanctions nor of any civil damages, fees, or penalties beyond
			 actual damages incurred.
			(c)Limitation
				(1)No new right for collective cessation of
			 serviceThe exemption
			 provided in subsection (a) shall not confer any new right to participate in any
			 collective cessation of service to patients not already permitted by existing
			 law.
				(2)No change in National Labor Relations
			 ActThis section applies only
			 to independent pharmacies excluded from the National Labor Relations Act.
			 Nothing in this section shall be construed as changing or amending any
			 provision of the National Labor Relations Act, or as affecting the status of
			 any group of persons under that Act.
				(d)Effective
			 dateThe exemption provided
			 in subsection (a) shall apply to conduct occurring beginning on the date of the
			 enactment of this Act.
			(e)Limitation on exemptionNothing in this section shall exempt from
			 the application of the antitrust laws any agreement or otherwise unlawful
			 conspiracy that excludes, limits the participation or reimbursement of, or
			 otherwise limits the scope of services to be provided by any independent
			 pharmacy or group of independent pharmacies with respect to the performance of
			 services that are within their scope of practice as defined or permitted by
			 relevant law or regulation.
			(f)No effect on title VI of
			 Civil Rights Act of
			 1964Nothing in
			 this section shall be construed to affect the application of title VI of the
			 Civil Rights Act of 1964.
			(g)No application to Federal
			 programsNothing in this
			 section shall apply to negotiations between independent pharmacies and health
			 plans pertaining to benefits provided under any of the following:
				(1)The Medicaid Program under title XIX of the
			 Social Security Act (42 U.S.C. 1396 et
			 seq.).
				(2)The SCHIP program under title XXI of the
			 Social Security Act (42 U.S.C. 1397aa
			 et seq.).
				(3)Chapter 55 of title 10, United States Code
			 (relating to medical and dental care for members of the uniformed
			 services).
				(4)Chapter 17 of title 38, United States Code
			 (relating to Veterans’ medical care).
				(5)Chapter 89 of title 5, United States Code
			 (relating to the Federal employees’ health benefits program).
				(6)The Indian
			 Health Care Improvement Act (25 U.S.C. 1601 et seq.).
				(h)DefinitionsFor purposes of this section:
				(1)Antitrust
			 lawsThe term antitrust
			 laws—
					(A)has the meaning given it in subsection (a)
			 of the first section of the Clayton
			 Act (15 U.S.C. 12(a)), except that such term includes section 5 of
			 the Federal Trade Commission Act (15
			 U.S.C. 45) to the extent such section 5 applies to unfair methods of
			 competition; and
					(B)includes any State law similar to the laws
			 referred to in subparagraph (A).
					(2)Health plan and related terms
					(A)In generalThe term health plan means a
			 group health plan or a health insurance issuer that is offering health
			 insurance coverage.
					(B)Health insurance coverage; health insurance
			 issuerThe terms health
			 insurance coverage and health insurance issuer have the
			 meanings given such terms under paragraphs (1) and (2), respectively, of
			 section 733(b) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1191b(b)).
					(C)Group health planThe term group health plan has
			 the meaning given that term in section 733(a)(1) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1191b(a)(1)).
					(3)Independent pharmacyThe term independent pharmacy
			 means a pharmacy which is not owned (or operated) by a publicly traded company.
			 For purposes of the previous sentence, the term publicly traded
			 company means a company that is an issuer within the meaning of section
			 2(a)(7) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a)(7)).
				
